Citation Nr: 0913589	
Decision Date: 04/10/09    Archive Date: 04/21/09

DOCKET NO.  05-13 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for low back disability.


REPRESENTATION

Veteran represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1971 to August 
1993.

This matter came to the Board of Veterans' Appeals (Board) 
from a February 2004 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  This matter was 
remanded in December 2006 for further development.  A review 
of the record shows that the RO has complied with all remand 
instructions.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

Low back disability was not manifested during the Veteran's 
active duty service or for several years after service, nor 
is low back disability otherwise related to the Veteran's 
active duty service.


CONCLUSION OF LAW

Low back disability was not incurred or aggravated by the 
Veteran's active duty service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1131, 1133, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the VCAA 
which has been codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126; see also 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a).  Under the VCAA, VA has a duty 
to notify the veteran of any information and evidence needed 
to substantiate and complete a claim, and of what part of 
that evidence is to be provided by the claimant and what part 
VA will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, VA satisfied its 
duties to the Veteran in a VCAA letter issued in August 2003.  
The letter predated the February 2004 rating decision.  See 
id.  Subsequently, the Veteran was issued VCAA letters in 
April 2006 and January 2007.  Collectively, the VCAA letters 
notified the Veteran of what information and evidence is 
needed to substantiate his claim, as well as what information 
and evidence must be submitted by the claimant, and what 
information and evidence will be obtained by VA.  Id.; but 
see VA O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004).  The 
August 2003, April 2006, and January 2007 letters have 
clearly advised the Veteran of the evidence necessary to 
substantiate his claim. 

In March 2006, April 2006, and January 2007, the Veteran was 
provided with notice of the types of evidence necessary to 
establish a disability rating and an effective date.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Despite the initial inadequate notice provided to the 
Veteran, the Board finds no prejudice to him in proceeding 
with the issuance of a final decision.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
appellant has been prejudiced thereby).  In any event, since 
the Board concludes below that the preponderance of the 
evidence is against entitlement to service connection, any 
questions as to the appropriate disability rating and 
effective date to be assigned are rendered moot. 

The Board also finds that VA has complied with all assistance 
provisions of VCAA.  The evidence of record contains the 
Veteran's service treatment records and post-service private 
medical records.  There is no indication of relevant, 
outstanding records which would support the Veteran's claim.  
38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  The 
evidence of record contains a VA examination performed in 
January 2007.  The examination report obtained is thorough 
and contains sufficient information to decide the issue on 
appeal.  See Massey v. Brown, 7 Vet. App. 204 (1994).  

For all the foregoing reasons, the Board concludes that VA's 
duties to the Veteran have been fulfilled with respect to the 
issue on appeal.

II.  Service connection

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for veterans who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
arthritis, are presumed to have been incurred in service if 
manifested to a compensable degree within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1133; 38 
C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

As will be detailed below, upon review of the entire evidence 
of record, to include the Veteran's hearing testimony and 
medical evidence, the Board has determined that service 
connection is not warranted for low back disability.  

A March 1976 service treatment record reflects the Veteran's 
complaints of intermittent lower thoracic and lumbar pain for 
the previous 8 months.  He denied any radiation or 
paresthesias of the extremities.  On physical examination, 
there was no local tenderness of the lower thoracic.  There 
was no muscle spasm.  There were no distal neurologic 
defects.  The impression was musculoskeletal pain.  On 
periodic medical examinations held in November 1979 and 
October 1987 the Veteran's 'spine, other musculoskeletal' was 
clinically evaluated as normal.  At both examinations, the 
examiner noted the Veteran's denial of any significant 
medical history.  A February 1989 service treatment record 
reflects complaints of low back pain for the previous 2 to 3 
days, on the right side.  He denied any trauma.  The 
assessment was low back pain, and there were no symptoms of 
renal stone.  An August 1992 service treatment record 
reflects the Veteran's report that he felt like he pulled a 
muscle in the middle part of his back, but he denied any 
specific trauma.  He reported a date of onset of 5 days 
prior.  On physical examination, his gait was normal, and 
there was full range of motion, but there was tenderness at 
L2-3.  The assessment was low back pain.  An x-ray 
examination of the lumbosacral spine was within normal 
limits, and there was no evidence of spondylolysis or 
spondylolisthesis.  The sacroiliac joints were intact.  Next 
day follow-up, he reported feeling "somewhat better."  The 
assessment was low back pain.  He attended physical therapy 
on three occasions in August 1992 and had "good progress."  
On follow-up treatment in September 1992, he reported that 
his back was better.  The assessment was low back pain 
resolved.  On a Report of Medical History completed by the 
Veteran for retirement purposes in October 1992, he checked 
the 'Yes' box for 'recurrent back pain.'  The examiner noted 
recurrent lower back pain and wearing back support since 
1971, and that he initially injured his back with improper 
lifting.  He reported good results from support belt, and the 
examiner noted NCNS, which means 'no complications, no 
sequelae.'  On an examination performed for retirement 
purposes in October 1992, the Veteran's 'spine, other 
musculoskeletal' was clinically evaluated as normal.  

In January 1994, the Veteran underwent a VA examination.  He 
complained of occasional pain in the lower back which goes 
down to his tailbone.  He denied any further radiation.  The 
assessment was history of lumbar pain, with normal x-ray 
examination and range of motion.  A March 1997 VA examination 
showed no orthopedic pathology in his lumbar spine.  

A private treatment record dated in June 2003 reflects a 
diagnosis of lumbar disc displacement without myelopathy and 
low back pain, and a July 2003 treatment record reflects a 
diagnosis of right low back pain with lumbar spondylosis.  
The Veteran has continued to seek and undergo private medical 
treatment pertaining to his claimed low back disability.

In January 2007, the Veteran underwent a VA examination.  The 
examiner noted review of the claims folder, including the 
service treatment records and post-service medical records.  
The examiner noted the Veteran's report of onset as early 
1980's, although he denied any trauma to his back.  He 
reported that his low back became painful at work running 
heavy equipment in the service.  Upon physical examination, 
the examiner diagnosed degenerative disc disease of the 
lumbar spine.  The examiner opined that his low back 
disability was less likely than not caused by or a result of 
service or any incident therein.  The examiner noted that the 
Veteran had no accident or injury of the lower back during 
active duty.  He was treated for minor acute muscular strains 
of the lower back which resolved with conservative 
symptomatic treatments.  Review of the medical record failed 
to reveal a pattern of chronic back strain or sprain or other 
chronic condition of the back.  X-ray examinations of the 
back during active duty were normal.  Physical examinations 
performed during active duty were normal relative to the 
back, including retirement physical.  His herniated lumbar 
disc was first noted in May 2003, and a diagnosis of 
degenerative disc changes of L4-L5 was rendered.  The 
examiner acknowledged a May 2003 diagnosis of chronic low 
back pain that is mechanical.  The examiner opined that the 
Veteran's low back disability clearly developed after active 
duty, and that there is no discoverable etiological link to 
active duty documented in his service treatment records.

The Board accepts the January 2007 VA opinion as probative 
medical evidence on the subject, as it was based on a review 
of all historical records and a thorough examination, and it 
contains detailed rationale for the medical conclusion.  See 
Boggs v. West, 11 Vet. App. 334, 340 (1998), aff'd, 188 F.3d 
1335 (Fed. Cir. 1999).  Given the depth of the examination 
report, and the fact that it was based on a review of the 
applicable record, the Board finds it is probative and 
material to the Veteran's claim.  See Owens v. Brown, 7 Vet. 
App. 429 (1995).

While acknowledging the Veteran's complaints of low back pain 
during service, per the January 2007 VA examiner, such 
complaints and symptomatology did not result in a chronic low 
back disability.  As detailed, his October 1992 retirement 
examination reflected that his spine was clinically evaluated 
as normal, and despite his complaints of pain at the January 
1993 VA examination, a diagnosis related to the back was not 
rendered until over 8 years later in May 2003.  A lack of 
continuity of treatment may bear in a merits determination on 
the credibility of the evidence of continuity of symptoms by 
lay parties.  Savage v. Gober, 10 Vet. App. 488, 496 (1997).  
Likewise, a period without treatment after service is 
evidence that there has not been a continuity of 
symptomatology, and it weighs against the claim.  See Maxson 
v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

The Board is unable to find any persuasive evidence in 
support of the claim that the Veteran's claimed low back 
disability is related to service.  The Board acknowledges the 
Veteran's lay testimony with regard to his claimed back 
problems; but, as a layperson, the Veteran is not competent 
to provide an opinion requiring medical knowledge, such as a 
question of medical causation or etiology.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).   In Jandreau v. 
Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the Federal 
Circuit determined that lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition 
(noting that sometimes the layperson will be competent to 
identify the condition where the condition is simple, for 
example a broken leg, and sometimes not, for example, a form 
of cancer), (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms 
at the time supports a later diagnosis by a medical 
professional. The relevance of lay evidence is not limited to 
the third situation, but extends to the first two as well. 
Whether lay evidence is competent and sufficient in a 
particular case is a fact issue.  The causal origins of the 
current back disorder are not matters on which a layperson 
may competently render an opinion.

The competent and probative evidence shows no indication of a 
nexus between the Veteran's current low back disability, and 
his period of active duty service.  Although medical evidence 
clearly demonstrates current diagnoses related to the low 
back, the evidence is against a finding that there is 
relationship between a current disability and service.  

Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's claim of service connection 
for low back disability.  Consequently, the benefit-of-the-
doubt-rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to service connection for low back disability is 
denied.



______________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


